 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MANFRED SHOCKNER,                                  No. 2: 18-cv-1948 TLN KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    DR. SOLTANIAN, et al.,
15                        Defendants.
16

17           On January 18, 2019, the undersigned recommended that defendants Cantu, Weiss,

18   Cherry, Risharp, Buckner and Lizarrage be dismissed. (ECF No. 24.) On February 15, 2019,

19   inmate Danny R. Garcia submitted objections to the findings and recommendations, on plaintiff’s

20   behalf. (ECF No. 25.) Plaintiff did not sign the objections. Inmate Garcia is not authorized to

21   submit pleadings on plaintiff’s behalf. See Fed. R. Civ. P. 11(a). Plaintiff is required to sign all

22   pleadings.

23           Accordingly, IT IS HEREBY ORDERED that:

24           1. The objections filed February 15, 2019 are disregarded;

25           2. Plaintiff is granted thirty days from the date of this order to file objections signed by

26   plaintiff.

27   Dated: February 27, 2019
     Shock1948.ord
28
                                                         1
